[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON1. PLAINTIFF'S MOTION TO SET ASIDE VERDICT (#127)2. PLAINTIFF'S MOTION FOR ADDITUR (#128)3. DEFENDANT'S OBJECTION TO MOTION FOR ADDITUR
1.
A jury awarded plaintiff economic damages of $1,667.00 and non-economic damages of 0.00.
    "In an action seeking damages for personal injuries, the general rule is that it is manifestly unjust for the jury to fail to award damages for pain and suffering when it awards economic damages."
Childs v. Bainer, 35 Conn. App. 301, 304 (1994). CT Page 573
Statutory and case law authority and proper procedure pertaining to these motions are set forth in Barbieri v. Taylor,37 Conn. Sup. 1, (1980).
2.
On the basis of the jury finding and evidence introduced the court is of the opinion that the sum of $5,000.00 is fair, just and reasonable compensation for noneconomic damages.
It is therefore ordered that the verdict be set aside unless within two weeks from the filing of this decision, the defendant shall file with the Clerk an additur in the amount of $5,000.00. If such additur is so filed, a judgment may enter upon such filing in the sum of $6,667.00, together with taxable costs. If the additur is not filed within said two week period, the verdict is set aside and the court orders a new trial on the issue of damages only. Barbieri, p. 7.
No. 127 and 128 are granted as set forth above.
Defendant's objection to Motion for Additur is overruled.
John N. Reynolds State Trial Referee